DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 06/04/2019 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 20140257653 A1, hereinafter “Sato”) in view of Nefcy et al. (US 20160375893 A1, hereinafter “Nefcy”).

Regarding claims 1 and 16, Sato (Figs. 1-3 and 11) discloses a method of operating a powertrain system during coasting operation, the powertrain system including a driveline having a driveline output torque profile (a gear-shift instruction device for a hybrid vehicle; Sato at [0009]), comprising:
 determining a desired driveline output torque transition profile between a first transition point before an end of a first driveline state, and a second transition point after a beginning of a second driveline state (… a plurality of regions (regions from a first gear shift position (1st) to a sixth gear shift position (6th) partitioned by gear-shift switching lines) …; Sato at [0139]”).
Sato does not explicitly teach in response to a braking torque request: generating a friction braking torque command to operate a friction braking system; and adjusting the friction braking torque command during a transitional driveline state between the first and second transition points by an amount corresponding to a difference between a magnitude Tout of the driveline output torque profile and a magnitude Tdesired of the desired driveline output torque transition profile. However, Nefcy (Figs. 3-6) teaches or at least suggests generating a friction braking torque command to operate a friction braking system (… friction wheel brakes 218 may be engaged in response to the driver pressing his foot on a brake pedal (not shown) and/or in response to instructions within brake controller 250; Nefcy at [0032]); and adjusting the friction braking torque command during a transitional driveline state between the first and second transition points by an amount corresponding to a difference between a magnitude Tout of the driveline output torque profile and a magnitude Tdesired of the desired driveline output torque transition profile (The first plot from the top of FIG. 5 is a plot of selected transmission gear versus time. The vertical axis represents selected transmission gear and selected gears are identified along the vertical axis. The horizontal axis represents time; Nefcy at [0066]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Sato to include generating a friction braking torque 

Regarding claims 3 and 18, Sato, as taught by Nefcy discloses the claimed invention substantially as explained above. Further, Sato (Figs. 3-6) teaches or at least suggests wherein the driveline comprises one of a step-gear transmission, a dual-clutch transmission, a continuously variable transmission and a manual transmission (The gear shifting unit is configured to shift multi-stage gears by manual gear shifting. In the state that allows the manual gearshift operation (the manual gearshift mode); Sato at [0019]). 

Regarding claims 4 and 19, Sato, as taught by Nefcy discloses the claimed invention substantially as explained above. Further, Sato (Figs. 3-6) teaches or at least suggests wherein the powertrain system comprises one of a hybrid propulsion system and a non-hybrid propulsion system (In a gear-shift instruction device for a hybrid vehicle, the hybrid vehicle includes an engine, an electric motor (such as a motor-generator), a gear shifting unit, and a gear-shift instruction unit; Sato at [0023]).

Regarding claim 5, Sato, as taught by Nefcy discloses the claimed invention substantially as explained above. Further, Nefcy (Figs. 3-6) teaches or at least suggests wherein the braking torque request corresponds to an operator brake pedal position (… friction wheel brakes 218 may be engaged in response to the driver pressing his foot on a brake pedal (not shown) and/or in response to instructions within brake controller 250; Nefcy at [0032]).

Regarding claim 6, Sato, as taught by Nefcy discloses the claimed invention substantially as explained above. Further, Nefcy (Figs. 3-6) teaches or at least suggests wherein the operator brake pedal position calls for substantially constant braking during the first driveline state, the second driveline state and the transitional driveline state (… friction wheel brakes 218 may be engaged in response to the driver pressing his foot on a brake pedal (not shown) and/or in response to instructions within brake controller 250; Nefcy at [0032]).

Regarding claim 7, Sato, as taught by Nefcy discloses the claimed invention substantially as explained above. Further, Sato (Figs. 3-6) teaches or at least suggests wherein the driveline is at least one of a transmission, a drive shaft, a differential, at least one axle and at least one wheel (The gear shifting unit is configured to shift multi-stage gears by manual gear shifting. In the state that allows the manual gearshift operation (the manual gearshift mode); Sato at [0019]).

Regarding claims 8 and 20, Sato, as taught by Nefcy discloses the claimed invention substantially as explained above. Further, Sato (Figs. 3-6) teaches or at least suggests wherein the powertrain system includes a transmission, wherein in the first driveline state the transmission is in a first gear state, and in the second driveline state the transmission is in an adjacent gear state having a higher gear ratio than the first gear state (The gear shifting unit is configured to shift multi-stage gears by manual gear shifting. In the state that allows the manual gearshift operation (the manual gearshift mode); Sato at [0019]).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 20140257653 A1, hereinafter “Sato”) in view of Nefcy et al. (US 20160375893 A1, hereinafter “Nefcy”) as applied to claim 1 above, and further in view of Reinke et al. (US 20070179695 A1, hereinafter “Reinke”).
 Regarding claim 9, Sato, as taught by Nefcy discloses the claimed invention substantially as explained above, but not explicitly teach the transitional driveline state occur during deceleration fuel cut-off conditions. However, Reinke teaches or at least suggests the transitional driveline state occur during deceleration fuel cut-off conditions (transition from deceleration fuel cut-off, torque converter locking and transmission coast downshifts; Reinke at [0033]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Sato and Nefcy to include generating a friction braking torque command to operate a friction braking system, as taught by Reinke in order to reduce so that the clunk resulting from auto-start is eliminated.

Regarding claim 10, Sato, as taught by Nefcy discloses the claimed invention substantially as explained above, but not explicitly teach wherein in the transitional driveline state the powertrain system undergoes at least one of (i) torque converter clutch release and (ii) transition from deceleration fuel cut-off to resumption of fuel delivery (transition from deceleration fuel cut-off, torque converter locking and transmission coast downshifts; Reinke at [0033]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Sato and Nefcy to include transition from deceleration fuel cut-off to resumption of fuel delivery, as taught by Reinke in order to reduce so that the clunk resulting from auto-start is eliminated.

Allowable Subject Matter
Claims 2, 11-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663